Citation Nr: 1301071	
Decision Date: 01/10/13    Archive Date: 01/16/13

DOCKET NO.  09-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1953 to April 1955. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in part, granted the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability and assigned a noncompensable evaluation.  

In August 2011, the Veteran presented testimony in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In January 2012, the Board remanded this matter for further development, and the case has been returned to the Board for appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

As noted above, the Board remanded this matter in January 2012.  The Board specifically instructed the RO/AMC to carry out various actions (which were done) and then to readjudicate the Veteran's increased rating claim to include "consideration of the evaluation on a schedular basis and on an extraschedular basis."  The Veteran's claim was readjudicated in a September 2012 Supplemental Statement of the Case.  Review of the Supplemental Statement of the Case reflects that the AMC noted the February 2012 VA examiner's findings regarding the functional effects of the disability and the Veteran's ``9oemployability, but the AMC did not actually discuss or demonstrate that it considered the Veteran's claim on an extraschedular basis as instructed by the Board.  Therefore, the Board finds that a remand is warranted in order for the AMC to consider the Veteran's claim on an extraschedular basis.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Readjudicate the Veteran's claim for an increased evaluation for hearing loss disability, to specifically include consideration of the evaluation on a schedular basis and on an extraschedular basis.  Compare the severity and symptomatology of the Veteran's hearing loss disability with the rating criteria, and consider whether the Veteran's disability picture is contemplated by the rating schedule.  Attention is directed to 38 C.F.R. § 3.321.

2.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

